Citation Nr: 0210018	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  99-01 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma 


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active military duty from February 1966 
to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. In that decision, the RO denied the 
issue of entitlement to service connection for residuals of a 
back injury.  Thereafter, the veteran perfected a timely 
appeal of the denial of this service connection claim.  The 
veteran currently resides within the jurisdiction of the 
Muskogee, Oklahoma RO. 

In June 2000, the Board denied the issue of entitlement to 
service connection for residuals of a back injury.  The 
veteran appealed the June 2000 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2000, the Court granted a joint motion to vacate the 
Board's June 2000 decision and remand the case to the Board 
for further development.

The case was remanded by the Board in September 2001.


FINDING OF FACT

A chronic low back disorder was not evident during service or 
until many years thereafter and is not shown to have been 
related any in-service event.


CONCLUSION OF LAW

A chronic low back disorder was neither incurred in nor 
aggravated by service nor may arthritis of the low back be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 104-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), which 
applies to all pending claims for VA benefits, and which 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
the VA.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See VCAA, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of the VA with respect to the duty to assist.  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The law essentially provides that the VA has a duty to notify 
the appellant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his or her claims.  The Board finds 
that the VA has met its duty to advise and notify the veteran 
in this case.  

Specifically, the veteran was advised and notified of the 
evidence necessary to establish his claim in the Statement of 
the Case (SOC) as well as in letters specifically related to 
the VCAA, dated in October 2001 and April 2002.  Furthermore 
the RO has obtained all available evidence identified by the 
veteran.  Thus, the Board finds that the requirements set 
forth in the VCAA have been met. 


Factual Background

The service medical records, including the October 1967 
separation examination, are negative for complaints of, 
treatment for, or findings of a back disability.  There is 
some discrepancy on the Report Of Medical History, which was 
completed apparently by the veteran at the time of the 
separation examination.  It initially appears to reflect a 
complaint of recurrent back pain. However, this initial mark 
was erased, and a box indicating a denial of recurrent back 
pain was then checked.  This document contains a typed 
summary of all positive answers reported in the Report Of 
Medical History.  No reference was made to the back.  The 
separation examination clinically evaluated the spine as 
normal.  

The veteran's original application for service connection for 
a back injury was received in February 1998.  At that time he 
reported that he injured his back in 1967 or 1968.  He did 
not indicate that he received inservice treatment for a back 
disorder.  He reported post service treatment by a private 
physician in February 1967.

The private medical records reflect almost monthly treatment 
between February and September 1997 for complaints of low 
back pain with occasional radiation of the pain to both legs.  
When evaluated in February 1997 he gave a history of pain off 
and on for years.  The diagnosis was degenerative disc 
disease at the L5-S1 and to a lesser extent at the L4-L5.  
During a second evaluation in February he reported that he 
worked in construction. Also diagnosed during this period 
were backaches. And chronic low back pain In November 1997, 
the Social Security Administration (SSA) found the veteran to 
be disabled since October 1996 as a result of degenerative 
disc disease and right knee arthritis.  Medical records 
utilized for that decision have been associated with the 
claims file.  In addition to the aforementioned private 
treatment records, these also include private treatment 
records dated from April 1978 to April 1979 that show 
treatment for residuals of a knee injury.  

In October 1998, the veteran submitted lay statements in 
which his mother, brother, and wife expressed their 
understanding of the circumstances surrounding his in-service 
back injury.  The veteran's mother attested that the veteran 
has experienced back pain ever since the in-service injury.  
The veteran's brother maintained that the veteran had obvious 
back problems when he returned home from the service.  The 
veteran's wife asserted that the veteran has been bothered by 
intermittent back pain since she has known him.

In the February 1999 substantive appeal the veteran stated 
that the Report of Medical history conducted at the time of 
the separation examination had been altered and that he 
checked yes in the box regarding recurrent back pain.  During 
his hearing at the RO in June 1999, he asserted that, in 1967 
while stationed in Germany, he, along with two or three other 
servicemen, were moving rifle cabinets (up stairs from a 
lower floor when one of the cabinets fell on him which caused 
him to fall down several steps and injure his back.  He 
indicated that he was treated by a private physician.  The 
veteran has also claimed that, since this in-service injury, 
he has experienced problems with his back, including pain.

In July 2001, the Social Security Administration determined 
that the veteran continued to be disabled due to disorders of 
the back and other degenerative osteoarthritis.  That 
decision was associated with a report of a private July 2001 
examination.  That examination showed that the veteran 
related having had a history of back injury in 1967, while he 
was in service.  The diagnosis was post-traumatic arthritis.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran states that he sustained an injury that resulted 
in a chronic low back disorder during service.  In support of 
his claim he has submitted lay statements and testified at a 
hearing describing the circumstances surrounding the 
incurrence of the disability.  Lay statements and testimony 
are considered competent evidence when describing an injury 
or symptoms of a disability.  However, a lay person is not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

The veteran has indicated that he injured his back while 
stationed in Germany and received treatment from a private 
physician.  These facts in and of themselves are insufficient 
to establish service connection.  There must also be 
competent medical evidence showing a relationship between the 
current back disorder and an inservice injury.

In this regard the service medical records show no evidence 
of a back disability.  The veteran has indicated that he 
reported a history of recurrent back pain at the time of the 
separation examination and that his report of medical history 
was altered.  Regardless, at the time of that examination, 
the evaluation showed no abnormality of the back.  
Additionally, the first post service clinical evidence of a 
back disorder was in 1997, approximately 29 years after his 
release from active duty.  Furthermore, there is no medical 
evidence, which relates his current back disorder to his 
military service.  As such, the Board finds that the 
inservice back injury was acute and transitory in nature and 
is not related to his current back condition.  The absence of 
clinical treatment records for approximately 30 years after 
active duty is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991).  

Under these circumstances, it is the judgment of the Board 
that the preponderance of the evidence is against the claim, 
and therefore the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

